The judgment in this case will be affirmed. Judge Sooy properly inquired as to whether the parties to the agreement of sale had, in fact, subsequent to the execution thereof, modified it to the extent of releasing the vendee from his covenant of assumption of the mortgage covering the lands. Dieckman v. Walser,114 N.J. Eq. 382, decided at the current (May, 1933) term of this court. The evidence supports the finding of the trial judge.
Judgment affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, BODINE, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None. *Page 494